Title: From George Washington to Embree & Shotwell, 3 October 1788
From: Washington, George
To: Embree & Shotwell



Gentn,
Mount Vernon October 3d 1788

I hope and expect you have received payment for the Clover and Timothy seeds which you forwarded to me last winter—It was ordered long ago.
Pray on what terms could you supply me with 3000 lbs. of fresh and good red clover Seed of the present years growth to be Shipped from New York before the Rivers are closed with Ice—or at any rate to be here immediately after they open. Your answer soon will much oblige. Gentlemen Yours &c.

Go: Washington

